As we understand it, appellant's request is based on the proposition that he should have a reversal of this judgment in order that he might upon another trial have an opportunity to ask for a suspended sentence under the amendment passed by the 42nd Legislature (Vernon's Ann. P. C., art. 689), chap. 138, p. 233, although said amendment did not become effective until August 16, 1931, and appellant's trial was had on June 29, 1931. *Page 127 
The exact point has been decided against appellant in Franklin v. State, 119 Tex.Crim. Rep., 44 S.W.2d 996
and Parrish v. State, 120 Tex.Crim. Rep.,46 S.W.2d 325.
The request for leave to file second motion for rehearing is denied.
Denied.